
	
		I
		111th CONGRESS
		2d Session
		H. R. 5994
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Welch (for
			 himself, Mr. Connolly of Virginia, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  deductions for the payment of punitive damages, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deducting Damages Act of 2010.
		2.Treatment of
			 payments for punitive damages
			(a)Disallowance of deduction for punitive
			 damages
				(1)In generalSection 162(g) of the Internal Revenue Code
			 of 1986 (relating to treble damage payments under the antitrust laws) is
			 amended—
					(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,
					(B)by striking If and
			 inserting:
						
							(1)Treble
				damagesIf
							,
				and
					(C)by adding at the end the following new
			 paragraph:
						
							(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in connection with
				any judgment in, or settlement of, any action. This paragraph shall not apply
				to punitive damages described in section
				104(c).
							.
					(2)Conforming amendmentThe heading for section 162(g) of such Code
			 is amended by inserting Or Punitive Damages after
			 Laws.
				(b)Inclusion in Income of Punitive Damages
			 Paid by Insurer or Otherwise
				(1)In generalPart II of subchapter B of chapter 1 of
			 such Code (relating to items specifically included in gross income) is amended
			 by adding at the end the following new section:
					
						91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive
				damages.
						.
				(2)Reporting requirementsSection 6041 of such Code (relating to
			 information at source) is amended by adding at the end the following new
			 subsection:
					
						(h)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of another person as
				insurance or otherwise by reason of the other person’s liability (or agreement)
				to pay punitive
				damages.
						.
				(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
						
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred after December 31,
			 2011.
			
